Name: Commission Regulation (EEC) No 1875/87 of 1 July 1987 on a decision to make no award in respect of the ninth partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EEC) No 1092/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 87 Official Journal of the European Communities No L 178/7 COMMISSION REGULATION (EEC) No 1875/87 of 1 July 1987 on a decision to make no award in respect of the ninth partial invitation to tender for white sugar issued in connection with the standing invitation to tender referred to in Regulation (EEC) No 1092/87 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular point (b) of the first subparagraph of Article 19 (4) thereof, Whereas Commission Regulation (EEC) No 1092/87 of 15 April 1987 on a standing invitation to tender in order to determine levies and/or refunds on exports of white sugar (3) requires that partial invitations to tender be issued for the export of the sugar in question ; whereas, pursuant to Article 8 (2) of Regulation (EEC) No 1092/87, a decision may be taken to make no award in respect of a specific partial invitation to tender ; Article 1 No award shall be made in respect of the ninth partial invitation to tender for white sugar issued under Regula ­ tion (EEC) No 1092/87, for which the time limit for the submission of tenders expired on 1 July 1987. Article 2 This Regulation shall enter into force on 2 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 25, 28 . 1 . 1987, p . 1 . (3) OJ No L 106, 22. 4. 1987, p. 9 .